The Honorable Alicia L. Salisbury State Senator, 20th District 1455 S.W. Lakeside Drive Topeka, Kansas  66604
Dear Senator Salisbury:
You request our opinion regarding whether a public official may deny access to public records under K.S.A. 21-3914(a), which prohibits selling, giving or receiving a list of names or addresses to be used for selling or offering to sell any property or service to those listed. Specifically, you inquire about a situation where the requester seeks access to information from a register of deed's office to find people who have sold real estate by a contract for deed.  The requester intends to contact the sellers of the land to offer to purchase the sellers' rights under their installment contracts.
K.S.A. 21-3914(a) provides,
  "[n]o person shall knowingly sell, give or receive, for the purpose of selling or offering for sale any property or service to persons listed therein, any list of names and addresses contained in or derived from public records. . . ." (Emphasis added).
K.S.A. 45-220(c) allows the agency to require the requester to provide written certification that:
  "(2) the requester does not intend to, and will not: (A) Use any list of names or addresses contained in or derived from the records or information for the purpose of selling or offering for sale any property or service to any person listed or to any person who resided at any address listed; or (B) sell, give or otherwise make available to any person any list of names or addresses contained in or derived from the records or information for the purpose of allowing that person to sell or offer for sale any property or service to any person listed or to any person who resides at any address listed." (Emphasis added.)
In Attorney General Opinion No. 96-68, we concluded as to K.S.A.21-3914:
  "A request for records which does not fall under an exclusion listed in K.S.A. 45-221(a) cannot be denied for the reason that the requester plans to contact those listed for the purpose of purchasing property or services." (Emphasis added.)
We reached this conclusion because K.S.A.  21-3914 is a criminal statute which must be strictly construed, and because the words "selling or offering for sale" are clear and unambiguous.
As the requester about whom you ask intends to use the public records to offer to purchase rights to receive contract payments rather than sell property or services to the listed persons, we likewise conclude that access may not be denied to such a requester. We also note Attorney General Opinion No. 94-132 concluded that because a records custodian is not subject to criminal penalties for good faith reliance on a certification, a records custodian may not deny a requester access to records, which are otherwise open, when the appropriate certification is submitted and the official is acting in good faith.
In summary, a person does not violate K.S.A. 21-3914 by receiving a list of persons who have sold property with a contract for deed for the purpose of contacting such persons to attempt to purchase their rights to receive the payments under such contracts.  A register of deeds may not deny such a requester access to otherwise open records.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Steve Phillips Assistant Attorney General
CJS:JLM:SP:jm